UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7249


DESTINED C. M. D. GEORGE,

                    Plaintiff - Appellant,

             v.

C.O. PUCKETT, sued in individual and official capacity; C.O. OH, sued in
individual and official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, Senior District Judge. (7:19-cv-00846-JPJ-PMS)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Destined C. M. D. George, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Destined C. M. D. George appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on George’s 42 U.S.C. § 1983

complaint for failure to demonstrate administrative exhaustion. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. George v. Puckett, No. 7:19-cv-00846-JPJ-PMS (W.D. Va. July 22, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2